DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 June 2016 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, applicant defines a “preset lane”.  The boundaries of what is and is not a “preset lane” cannot be determined in the context of the claim.  The specification fails to provide additional insight into the definition of this term.  
Regarding claim 13, it cannot be determined with certainty how “a touch is applied to the information”.   Where does this “touch” originate?  How does the information respond to the “touch”?  Clarification is requested.  
It is noted that the above rejections will be the only rejections of these claims.  Once the issues are eliminated and the subject matter clearly defined, prior art may be applied to the definite claims.  Any new application of prior art will not be considered a new grounds of rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-9, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiei, et al. (U.S. Patent Publication No. 2013/0271608). 
For claim 1, Hiei discloses a vehicle control device provided in a vehicle, the vehicle control device comprising: a sensing unit for sensing peripheral information of the vehicle (see Fig. 1); a display unit (see Fig. 1, #7); and a processor for determining a parking space in which the vehicle can be parked on the basis of the sensed peripheral information (see para. 0034), and outputting information related to the determined parking space on the display unit (see para. 0051), wherein the information related to the parking space on the display unit in different methods on the basis of the type of road on which the vehicle is located (see paras. 0051-0052).  

For claim 2, Hiei further discloses if the type of the road on which the vehicle is located is a second type different from the first type, the processor outputs information related to the parking space detected from any one of the left and right sides of the vehicle on the display unit (see para. 0051-0052).
Regarding claim 7, Hiei further discloses wherein the processor controls the sensing unit to sense to sense peripheral information required for determining the parking space in which the vehicle can be parked in different areas based on the type of the road on which the vehicle is located (see paras. 0051-0052).  
With reference to claim 8, Hiei further teaches wherein if the road on which the vehicle is located is a first type road, the processor senses the peripheral information in a left area and a right area of the vehicle (see para. 0051-0052).  
Referring to claim 9, it depends from a claim with an optional limitation and is rejected based on that dependency.  Due to the Broadest Reasonable Interpretation of the claim from which it depends, the subject matter was not invoked.  Therefore, claim 9 does not require a substantive prior art rejection.   
With reference to claim 11, Hiei does not explicitly disclose the claimed limitation.  However, given that vehicles are known to have limited maneuverability/turning angles, changing a parking space from available to unavailable based on a point that the vehicle passes (with the implicit maneuverability factor) would have been obvious to one of ordinary skill in the art based on the motivation to improve an image providing device that provides an image of vehicle surroundings to a driver.  

For claim 15, it is rejected based on the citations and reasoning provided above for claim 1. 
Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over over Hiei, et al. (U.S. Patent Publication No. 2013/0271608) as applied to claim 1 above, and further in view of Iwame, et al. (U.S. Patent Publication No. 2016/0148514).  
With reference to claim 4, Hiei does not disclose the claimed limitation.  A teaching from Iwame discloses wherein when preset information is sensed in the parking space the processor determines that the corresponding parking space is a space in which parking is prohibited (see para. 0006).  It would have been obvious to one of ordinary skill in the art to modify Hiei to include the teaching of Iwame based on the motivation to improve a parking space detector (detecting device) for detecting a parking space by judging whether or not a parking space in which a driver's own vehicle can be parked exists on a road having parking spaces provided on a curbside thereof.  
For claim 5, Iwame further discloses wherein when preset information is sensed in the parking space the processor determines that the corresponding parking space is a space in which parking is prohibited (see para. 0023).
Regarding claim 12, Iwame further teaches changing the parking based on the type of road (see para. 0068, implicit determination between the two types of road). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over over Hiei, et al. (U.S. Patent Publication No. 2013/0271608) as applied to claim 1 above, and further in view of Ghisio (EP 2468573).
Hiei does not explicitly disclose the claimed limitation of claim 6.  A teaching from Ghisio discloses wherein when a lane in which the vehicle is running is a preset lane, the processor outputs information related to the parking space on the display unit (see Fig. 7).  It would have been obvious to one of ordinary skill in the art to modify Hiei with the teachings of Ghisio based on the motivation to 

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663